UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4846



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GBENGA OMOLA, a/k/a Olufemi Adebayo,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Terrence W. Boyle, Chief
District Judge. (CR-95-11-BO)


Submitted:   May 28, 1999           Decided:


Before WIDENER, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Arthur Webb, Federal Public Defender, Robert H. Hale, Jr.,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, David J. Cortes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gbenga Omola appeals from the district court order revoking

his supervised release and imposing a twenty-four month term of

imprisonment.   He argues that the district court erred by failing

to state on the record its consideration of the statutory factors

required by 18 U.S.C. § 3583(e)(3) (1994), or to offer some rea-

soning, before imposing the statutory maximum sentence rather than

the sentence recommended by Chapter Seven of the Sentencing Guide-

lines.   Because Omola did not object to the sentence at the revo-

cation hearing, we review for plain error.    See Fed. R. Crim. P.

52(b); United States v. Grubb, 11 F.3d 426, 440 (4th Cir. 1993).

     Although it would have been preferable for the district court

to express its reasoning on the record, we find that the court’s

failure to do so is not plain error because it did not result in a

miscarriage of justice. See United States v. Mitchell, 1 F.3d 235,

239 (4th Cir. 1993) (quoting United States v. Young, 470 U.S. 1, 15

(1985)).   Therefore, we affirm the district court order.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                 2